Citation Nr: 9934695	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1945.  The appellant is the veteran's surviving spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.


FINDING OF FACT

It is plausible that a service-connected disability either 
caused or contributed to the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and the VA is under no duty to assist her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim; the claim cannot be well grounded.  Id.  For 
a claim for service connection to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
competent evidence of a nexus between the in-service disease 
or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is some duty to 
assist an appellant in the completion of her application for 
benefits under 38 U.S.C.A. § 5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In this case, at the time of the veteran's death, service 
connection was in effect for residuals of a gunshot wound of 
the left leg, evaluated as evaluated as 20 percent disabling, 
and for active osteomyelitis of the left tibia, also 
evaluated as 20 percent disabling.  The June 1997 death 
certificate, which is signed Dr. Navarro, lists the immediate 
cause of death as generalized sepsis, the antecedent cause 
being chronic osteomyelitis and ulceration of the left leg, 
and the underlying cause being residuals of a World War II 
gunshot wound with fracture of the left tibia.  In addition, 
the appellant submitted a December 1997 medical certification 
from Dr. Teodoro Navarro.  In this report, the physician 
noted that he treated the veteran for at least 10 years prior 
to his death, and opined that his service-connected 
osteomyelitis caused sepsis, which ultimately resulted in his 
death.  

These records must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.



REMAND

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the left leg, 
evaluated as evaluated as 20 percent disabling, and for 
active osteomyelitis of the left tibia, also evaluated as 20 
percent disabling.

On VA examination in August 1990, X-rays of the veteran's 
left tibia and fibula revealed that his service-connected 
osteomyelitis had "probably healed."

In May 1997 correspondence, however, the veteran sought 
increased evaluations for his service-connected disabilities, 
asserting that they had "tremendously increased in 
severity."

A death certificate discloses that the veteran died at age 84 
in June 1997, with the immediate cause listed as generalized 
sepsis, the antecedent cause being chronic osteomyelitis and 
ulcerations of the left leg, and the underlying cause being 
residuals of a World War II gunshot wound with fracture of 
the left tibia.  The veteran was noted to have died at his 
residence.  The death certificate was prepared by the 
veteran's son, Francisco Tabilangon, and signed by Dr. 
Navarro. 

Consequently, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death in 
September 1997.

As noted above, a December 1997 medical certification from 
Dr. Navarro notes that the veteran's service-connected 
osteomyelitis caused sepsis, which ultimately resulted in his 
death.  The physician reported that he treated the veteran 
for at least 10 years prior to his death, and he attached a 
summary of treatment from April 1987 to March 1997.  However, 
the underlying medical treatment records were not provided.

According to a March 1999 Report of Field Examination, the 
appellant related that the veteran was not brought to the 
hospital prior to his death, and died at his residence.  She 
admitted that he was not "attended to" by Dr. Navarro when 
he died, and indicated that the physician was informed of the 
veteran's demise when he arrived at the wake two days later.  
The appellant explained that Dr. Navarro once visited the 
veteran in their house, approximately one month prior to his 
death.  She reported that other private physicians treated 
her husband, and indicated that he received treatment at the 
VA outpatient clinic. 

The report notes that the investigator went to the Quinala 
Emergency Clinic in Paete, Laguna, in an attempt to interview 
Dr. Navarro.  The investigator was greeted by the caretaker 
of the clinic, who told him that the doctor was unavailable.  
When the investigator asked to review the veteran's medical 
records, he was told that the caretaker "knew [of] no 
medical record[s] in his clinic except for papers."  
Thereafter, the caretaker reportedly confided that Dr. 
Navarro "has been issuing any kind of medical 
certifications...for a reasonable fee."

The Chief of the Field Examiner noted that Dr. Navarro "did 
not really attend to the veteran when he died,...never kept 
medical records of patients,...and from all indications is a 
claims fixer."  Therefore, he recommended that an interview 
with Dr. Navarro no longer be pursued, because "he will not 
be able to provide material, credible and relevant 
information."

Preliminary review of the record shows that the RO has 
mounted commendably extensive efforts to secure the veteran's 
medical records, to include a field examination.  During her 
interview with the field investigator, the appellant reported 
that her husband received medical treatment from other 
private physicians, and at the VA outpatient clinic.  
Unfortunately, the record does not show she was requested to 
specify where and when this alleged treatment, including VA 
treatment, was rendered.  This being the case, the Board 
finds that all reasonable avenues have not been pursued to 
obtain relevant medical records that may exist.  This must be 
addressed to make sure the record is as complete as possible 
before the merits of the claim are resolved.

The above reason alone requires a remand, however, the Board 
will also take this opportunity for additional development 
action.  The principal competent medical evidence submitted 
to support the claim comprises the death certificate and the 
reports of Dr. Navarro.  The RO has properly and diligently 
attempted to obtain relevant treatment records and to 
ascertain the basis for the opinion of Dr. Navarro indicating 
a service connected disability or disabilities caused or 
played a role in causing death.  The RO has requested the 
claimant to obtain such records and to submit them.  Based 
upon the submission of the claimant, the RO took diligent 
action to obtain a field examination for purposes to include 
obtaining the actual treatment records.  Unfortunately, the 
field examiner was only able to speak to an individual who 
identified himself as the caretaker of the office reportedly 
used by Dr. Navarro.  The caretaker apparently denied the 
existence of relevant records, however, the record does not 
reflect that a written request for records has been sent to 
Dr. Navarro.  While the field examination certainly developed 
other evidence that goes to the probative value of the 
evidence from Dr. Navarro, the Board must point out that that 
the record does not reflect a direct request from the RO to 
Dr. Navarro for the actual records of the alleged treatment.  
The Board believes that this opportunity should be taken to 
make such a request.

As noted above, under the basic statutory and regulatory 
provisions governing the benefit at issue, to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singularly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  38 C.F.R. 
§ 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In Lathan v. Brown, 7 Vet. App. 359 (1995), the Court held 
that a remand of that case was necessary for VA to obtain a 
medical opinion which would enable it to give careful 
consideration, as required by 38 C.F.R. § 3.312(c), to the 
issue of any contribution of the veteran's service-connected 
disability to his death.  Lathan, 7 Vet. App. at 367 
(citations omitted).  The Court stated, in pertinent part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

In light of the statements Dr. Teodoro Navarro, and the 
Court's determination in Lathan, the Board believes that a 
medical opinion is required.  Consequently, the Board finds 
that further development, as specified below, is warranted.  
Accordingly, the case is REMANDED for the following 
development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran since September 
1990.  After obtaining the appropriate 
release for medical information, the RO 
should request copies of all records 
which have not been previously obtained 
and associate them with the claims 
folder.

3.  In conjunction with (2), the RO 
should make a specific effort to request 
complete treatment records from Dr. 
Teodoro Navarro, beginning in 1987.  If 
such records are not available, the RO 
should ask Dr. Teodoro Navarro to 
indicate so affirmatively.  In view of 
the information developed by the field 
examiner, Dr. Navarro also should be 
advised that a failure to respond to the 
request will be deemed to be evidence 
that no such treatment records exist.  
Any records obtained by the RO should be 
incorporated into the claims folder.

4.  Following the above, the RO should 
arrange for a VA physician to review the 
claims folder or the pertinent records 
contained therein, including the June 
1997 death certificate, the December 1997 
statement of Dr. Navarro, the March 1999 
Report of Field Examination, a copy of 
this remand, and any records or 
statements that have been recently 
received from the appellant.  The 
physician is requested to render an 
opinion concerning the following: 

(a)  Was the veteran's service-connected 
osteomyelitis active at the time of his 
death?

(b)  What were the immediate and 
secondary causes of death of the veteran 
in June 1997? 

(c)  Was the veteran's service-connected 
osteomyelitis, or residuals of a gunshot 
wound of the left leg a contributory 
cause of the veteran's death?  Specific 
reference should be made to the September 
1990 VA examination report, the September 
1990 VA radiographic report, the June 
1997 death certificate, and the December 
1997 statement of Dr. Navarro.

(d)  To what extent, if any, did either 
the osteomyelitis, or residuals of a 
gunshot wound of the left leg have a 
material influence in accelerating death?  

(e)  If feasible, the physician should 
express in percentage terms the 
probability that either the veteran's 
osteomyelitis, or residuals of a gunshot 
wound of the left leg caused or 
contributed to death.

5. The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The appellant's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the appellant's claim 
remains denied, she should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations.  The 
applicable response time should be 
allowed.

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death with specific reference to 
38 C.F.R. § 3.312(c) (1999). 

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  No action is required of the appellant until she 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


